Hon. Clifford  5. Roe         Opinion No. O-6885
County Attorney               Rer Registration   of out of State
Panola County                 passenger automobiles in Texas.
Carthage, Texas
Dear Sir:
             We quote the following    material parts of your letter
of October    19, 1945, requesting    an opikion of this department:
           I’. . . We are located near the Louisiana
    state line and license plates are much cheaper
    in Louisiana.    Also many new people are coming
    to Carthage from various places due to the gas
    boom here.    As a consequence, there are numerous
    out of state license plates seen daily,   most of
    them however, are Louisiana license plates.
           *Some of the new people work here and stay
    at Carthage during the week and go to Louisiana
    on the week end or on occasional  trips while
    others have moved in and brought their families
    with them. However, when most of these people
    are questioned,  they say that they are not a
    resident of Texas and that they are only working
    here temporary, however many of these people
    have lived here for months and are wearing out
    our roads and bridges,  but do not license their
    cars in Texas.    . . .
             “If possible,   I would like   to know the fol-
    lowing    que st ions.
           “(1). When a person moves his family         to
    Panola, County, how long does he have before
    required to register   in Texas?
           “(2). If a man lives in Panola County Texas
    the greater portion of the time working and his
    family resides out of the state, does he have to
Honorable Clifford 3. Roe, page 2    :*':


            "(3). If a man works for a company who,
     owns leases an&property in Panola County, Texas,
     but does not have their main office in the state
     and said employee drives a Company car registered
     in Louisiana and goes back and forth at night,
     does this car have to be registered in Texas?"
            Article 6675a-2,   Vernon's Annotated Statutes, in
part provides:
            "Every owner of a motor vehicle, trailer
     or semi-trailer used or to be used upon the pub-
     lic highways of this State shall apply each year
     to the State Highway Department through the County
     Tax Collector of the county in which he resides
     for the registration of each such vehicle owned
     or controlled by him for the ensuing or current
     calendar year or unexpired portion thereof; e . *'
            'Article 827b of the Penal Code of Texas, comprising
six sections; pertains to non-resident registration of motor
vehicles registered in states outside of Texas. The material
sections or portions thereof provide:


            "'Motor Vehicle' means every vehicle as
     herein defined which is self-propelled.
            "'Passengar Car' means any motor vehicle
     other than a motorcycle or a bus as defined in
     this Act designed or used primarily for the
     transportation of persons.
            " 'Ownert means any person who holds a
     legal title of a motor vehicle or who has the
     legal right of possession thereof or the legal
     rl.ghtof control of said vehicle.
            "'Occasional Trip' means not to exceed
     five trips into this State during any calendar
     month nor to exceed five days on any one trip.
            "'Non-resident' means every resident of a
     state or country other than the State of Texas
     whose sojourn in this State, or whose occupation,
     or place of abode, or business in this State, If
     any, covers a total period of not more than one
     hundred and twenty~days in the calendar year.
         .




Honorable Clifford 3. Roe, page 3


      “Sec. 2.  A non-resident owner of a motor ve-
   hicle, trailer or semi-trailer which has been
   duly registered for the current year in the State
   or country of which the owner is a resident and
   in accordance with the laws thereof, may, in lieu
   of registering such vehicle as otherwise required
   by law, apply to 3$a: State Highway Department
   through a County Tax Collector for the registra-
   tion thereof as provided by law, except that the
   privileges granted as otherwise provided for in
   this Act shall not apply to any motor vehicle,
   trailer, or semi-trailer operated within this
   State for the transportation of persons or prop-
   erty for compensation or hire. . . .
       “Sec. 3. The non-resident owner or operator
   of any passengar car shall within twenty-five days
   after commencing to operate such vehicle, or oaus-
   ing or permitting it to be operated within this
   State apply ,to the Department, through any County
   Tax Collector, for the temporary registration
   thereof upon the appropriate official form stating
   therein the name and home address of the owner and
   the temporary address, if any, of the owner or
   operator while within this State, . . .
       "Sec. 4. The County Tax Collector shall file
    each application received , and issue to the owner
    a temporary registration certificate of distinotive
    form to be furnished by the Department containing
    the date it is issued, a brief description of the
    vehicle and a statement that the owner has procured
    temporary registration of such vehicle as a non-
    resident. Said certificate shall entitle the
    owner or operator of said vehicle to operate It In
    this State for a period not exceeding one hundred
    and twenty days from date of issuance of said
    certlfiaate.
       "Sec. 5.   f . . Nothing in this Act shall prevent
    a non-resident owner of a motor vehicle from operating
    at will such vehicle in this State for the sole pur-
    pose of marketing farm products raised exclusively
    by him, nor a resident of an adjoining State or coun-
    try from operating a privately owned and duly regis-
    tere, vehicle, not operated for hire in this State
    at vP 11, for the purpose of going to and from his
    place of>egtiIar-employment and the making of trips
    for the purpose of purchasing goods, wares and
                                                  .   ,




Honorable Clifford S. Roe, page 4


    merchandise.  And provided, further, that any
    non-resident owner of a privately owned motor
    vehicle may be permitted to make an occasional
    trip into this State wifh such vehicle under
    the privileges of this Aat without obtaining
    such temporary registration certificate. Any
    person violating any provision of this Section
    shall be deemed guilty of a misdemeanor; and
    upon conviation thereof shall be fined in any
    sum not exceeding Twenty-five ($25.00) Dollars.
        "sec. 6. If any person shall operate any
    such vehiole or any owner thereof shall operate
    or permit to be operated, any such vehicle withln
    this State for a period of more than twenty-five
    days without applying for the temporary registra-
    tion theP@~,as herein prescribed, unless other-
    wiae provided for in this Act, he shall be Ueemed
    guilty of a misdemeanor, and upon convlotion,
    shall be fined in any 8um not exceeding Twenty-five
    ($25.OO) l?ollarae If any person shall operate any
    such vehiole or if any owner thereof shall operate
    or permit to be operated any such vehicle within
    this State after the expiration date of any cer-
    tificate issued for such vehicle under the provl-
    slons of this Act withoat registering the vehiole
    under the laws governing the registration of the
    vehicles by the resident8 of this State or without
    having display-e%thereon license number plates duly~
    assigned  therefor under the provisions of said laws,
    he shall be deemed guilty of a misdemeanor and upon
    conviction, shall be fined in any sum not exceeding
    Twenty-five ($25.00) Dollars."

       We find no conflict in the statutes to which you refer
in our oonsideration of your request. We cannot, however, answer
your questions categorically, since eaoh involves questions of
both~law and fact. From the faots presented, we must assume that
you are eonoerned primarily with Texas registration by such passen-
ger car "owners" other than temporary registration as ErovideSf
under Section 4. We likewise  assume that all of such owners
maintain their domicile or legal residence in the adjoining State
of Louisiana.
         In our Opinion No. O-1023 approved July 10, 1939, we
held that the term "resides.*I"
                              for registration purposes, as used
in Article 6675a-2, supra, means legal residence with this statute
fixing the situ8 for registration purposes.
         The above quoted pro+isions ~of Article 827b of the Penal
Code are applicable to the owners of such foreign registered  motor
Honorable Clifford S. Roe, page 5

vehicles. Such owners under the provisions of Section 3 have
twenty-five days before they are required to take out a tem-
porary registration certificate provided for under Section 4.
        In our Opinion No. 0-981 approved August 9, 1939, and
in Opinion No. O-1043 approved July 8, 1939, we held in effect
that in the event such non-reaident owner desires to remain
In this State for a longer period than the additional 120 days
authorized by such temporary permit, it la necessary for his
vehicle to be duly registered in the State of Texas. In con-
struing the statutes above referred to, we also held in Opinion
No. O-2050 approved in limited conference March 18, 1940, that
the definition of "non-resident" above quoted, controls and
such owner is considered a "resident" for registration purposes
of the county where he remains In Texas exceeding the 120 day
period during any calendar year.
        The above quoted provisions of Section 5, Article 82711,
do not require such motor vehicles, assuming they are duly
registered in the State of Louisiana, to be registered where
they meet the requirements of that section.
        In answer to your questions, under the facts stated and
assumed herein, it is our opinion that such "owners" of passenger
cars defined In Art, 82711of the Penal Code and duly registered
in an adjoining State have twenty-five days before they are re-
quired to register in Panola County for a temporary registration
certificate. If the car "owner", legally in Texas under such
temporary registration certificate, remains in Texas longer than
the total period of 120 days in the calendar year, he is, at the
end of such period, residing in a county of this State for reg-~
lstratlonpurposes and such owner's vehicle 1s subject to regis-
tration in accordance with Art. 6675a-2, V.A.C.S. The passenger
car of such "owner" residin in Louisiana, which meets the re-
quirements of Sec. 5, Art. 8271,of the penal Code of being oper-
ated for the purpose of going to and from the owner's place of
regular employment In Texas, is not required to be registered
during such statutory defined operation.
                                      Yours very truly,
                                    ATTORNEY GENERAL OF TEXAS
                                    By; /s/Urn. J. R. King
WmK~LJort                                     - Assistant.
APPROVED    NOV. 7, 1945            APPROVED
                                    Opinion Committee
!Tis:%ss%Y
ATTORNEY GENERAL